Citation Nr: 9917525	
Decision Date: 06/24/99    Archive Date: 06/29/99

DOCKET NO.  94-21 953	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a left elbow 
disability.

2.  Entitlement to service connection for porphyria.

3.  Entitlement to service connection for polyarthralgia, 
agoraphobia, and depression proximately due to, or the result 
of, porphyria.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

P. H. Mathis, Counsel


INTRODUCTION

The veteran had active military service from July 1977 to 
October 1980.

This matter originally arose from a May 1984 rating decision 
of the St. Petersburg, Florida, Department of Veterans 
Affairs (VA) Regional Office (RO) which denied service 
connection for a left elbow disorder, and from a December 
1993 rating decision rendered by the Indianapolis, Indiana 
RO, which denied service connection for porphyria and its 
claimed secondary effects.  In May 1996, the Board remanded 
the veteran's case to the RO for further action.  The 
requested action has been completed, and the claims folder 
has been returned to the Board.  


FINDING OF FACT

The claims of entitlement to service connection for a left 
elbow disability, porphyria, and for polyarthralgia, 
agoraphobia, and depression proximately due to, or the result 
of, porphyria, are not supported by cognizable evidence 
showing that the claims are plausible or capable of 
substantiation.  


CONCLUSION OF LAW

The claims of entitlement to service connection for a left 
elbow disability, porphyria, and for polyarthralgia, 
agoraphobia, and depression proximately due to, or the result 
of, porphyria, under any theory of entitlement are not well 
grounded.  38 U.S.C.A. § 5107 (West 1991).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The service medical records reflect that in April and May 
1980 the veteran complained of stiffness in the left hand, 
along with numbness down the ulnar distribution.  Ulnar nerve 
compression syndrome was diagnosed.  X-rays of the left hand, 
wrist, forearm and elbow all were within normal limits, 
however.  The veteran later complained of intermittent 
neurosthenia with decreased grip strength of the left hand.  
Nerve conduction studies in July 1980 revealed moderately 
severe slowing across the left elbow.  A left ulnar nerve 
release was recommended.

On compensation examination by VA in January 1984, the 
veteran complained of numbness of the fourth and fifth digits 
of the left hand and ulnar surface.  He denied a history of 
fracture, strain, trauma, or toxic exposure.  The appellant 
further denied a history of other numbness or weakness.  
Physical examination disclosed no atrophy, fasciculations, or 
ulnar groove tenderness.  The impression was subjective 
paresthesia, rule out ulnar neuropathy.  Nerve conduction, 
and electromyographic studies were recommended. 

In March 1998, a peripheral nerve examination was completed 
by VA.  The assessments were that this was a nonfocal 
neurological examination; that the veteran complained of 
numbness of the fourth and fifth digits of the left hand; and 
that ulnar neuropathy was possible.  Accordingly, a repeat 
electromyogram of the left upper extremity was recommended.  
The impression following electromyogram and nerve conduction 
velocity studies was that there is no evidence for a 
myopathy, neuropathy, plexopathy, or radiculopathy in the 
left upper extremity.  

On VA psychiatric examination in March 1998, it was noted 
that the veteran had a history of porphyria, apparently 
diagnosed in 1993; that he has no problems from that now; and 
that the hematology clinic had noted that no intervention was 
necessary because the veteran was asymptomatic.  The 
diagnoses based on the psychiatric examination were mild 
anxiety disorder, personality disorder, and porphyria.  The 
examiner noted that the veteran's anxiety with occasional 
depressive symptoms appeared to date back many years and 
preceded the diagnosis of porphyria.  The mild anxiety 
symptoms did not appear to be in any way related to the 
porphyria.  

In April 1998, the chief of hematology of a VA Medical Center 
(VAMC) reported that the veteran had been examined by his 
associate, a Senior Fellow in Hematology, and that based on a 
review of the evidence they concurred that the veteran is 
asymptomatic for porphyria.  It was noted that the veteran 
claimed that his problems began in the military when he 
worked in areas containing nuclear, chemical and biological 
weapons; that a toxic form of porphyria had been diagnosed in 
June 1993; and that he was subsequently evaluated by VA which 
resulted in a diagnosis of polyarthralgia.  

In May 1998, the VAMC chief reported that further examination 
of the veteran found him to be asymptomatic for porphyria; 
that the urine test for porphyria was normal; that the 
veteran was unable to identify the specific chemical or 
biological agent to which he was exposed during service; and 
that the hematology chief was not able determine a direct 
relationship between porphyria and the possible toxic agents 
to which the veteran claims he has been exposed without 
knowing the names and nature of the possible toxic agents or 
chemicals.  

Contacts with numerous government agencies to include the 
Departments of the Air Force, Navy, and Energy; as well as 
the United States Armed Services Center for Research of Unit 
Records revealed no evidence verifying any claimed exposure.

Analysis of the Claims

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of a preexisting 
injury suffered or disease contracted within the line of duty 
if the disability is not a result of the veteran's own 
willful misconduct.  38 U.S.C.A. § 1131 (West 1991); 38 
C.F.R. § 3.303 (1998).

Where a veteran has served for 90 days or more during 
peacetime service after December 31, 1946, and arthritis 
producing arthralgia becomes manifest to a degree of 10 
percent within one year from the date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary. 38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309 
(1998).  

Also, disability which is proximately due to or the result of 
a service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition. 38 C.F.R. 
§ 3.310 (1998).  

Prior to reaching the merits of any claim for service 
connection, however, the veteran must cross the threshold of 
presenting a well-grounded claim.  In this regard, the 
veteran has "the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that each 
claim is well grounded." 38 U.S.C.A. § 5107(a); Grivois v. 
Brown, 6 Vet. App. 136, 140 (1994), Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1990).

Three discrete types of evidence must be present in order for 
a veteran's claim for benefits to be well grounded: (1) There 
must be competent evidence of a current disability, usually 
shown by a medical diagnosis. See Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 
141, 144 (1992); (2) There must be competent evidence of 
incurrence or aggravation of a disease or injury in service.  
This element may be shown by lay or medical evidence. See 
Layno v. Brown, 6 Vet. App. 465, 469 (1994); Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991); and (3) There must be 
competent evidence of a nexus between the inservice injury or 
disease and the current disability.  Such a nexus must be 
shown by medical evidence. See Lathan v. Brown, 7 Vet. App. 
359, 365 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  In determining whether a claim is well grounded, the 
Board is required to presume the truthfulness of evidence. 
Robinette v. Brown, 8 Vet. App. 69, 77-8 (1995); King v. 
Brown, 5 Vet. App. 19, 21 (1993).  

In this case, the veteran does not have a chronic left elbow 
disability.  Hence, he has not met the first prong in the 
test to establish that he has presented a well grounded claim 
for a left elbow disability.  Notwithstanding the fact that 
the veteran underwent a left ulnar release in September 1980, 
recent VA testing, including extensive neurological 
examination and radiographic studies, have been negative for 
evidence of current disability.  Hence, without evidence of 
current disablement a left elbow disability is not shown to 
be related to service.  Thus, the claim is not well grounded.

Regarding porphyria, although there previously was a 
diagnosis, there is no competent medical or scientific 
evidence showing that the veteran has symptoms of the 
disorder currently, that it was manifested in service, or 
that it is relatable to service.  None of the disorders 
claimed to be secondary to porphyria were manifested during 
the appellant's active duty service, and it is not shown that 
polyarthralgia was caused by arthritis which was disabling to 
a compensable degree within a year of the appellant's active 
duty service.  Indeed, VA's examiner concludes that the 
disorders claimed secondary to porphyria preexisted it and 
are unrelated thereto, in any event.  Again, there is no 
competent medical or scientific evidence which links any 
claimed disorder with the appellant's active duty service. 
The evidence supportive of the claims is limited to the 
veteran's own statements; however, as a lay person, he is not 
competent to provide an opinion linking either claimed 
disability to service.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  Accordingly, the Board must conclude 
that the veteran's claims are not well grounded.  Therefore, 
in the absence of competent evidence showing that the veteran 
has both chronic disability and that there is a nexus between 
the disability and service, the Board must conclude that 
these claims are not well grounded under any theory of 
entitlement.  The benefits sought on appeal are denied.

The Board's decision to find the claims not well grounded 
does not mean that the veteran has been prejudiced by the 
decision in comparison to consideration of the claims by the 
RO.  This is because in assuming that any claim was well 
grounded, the RO accorded the claimant greater consideration 
than his claims in fact warranted under the circumstances.  
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  To remand 
this case to the RO for consideration of the issue of whether 
all the appellant's claims are well grounded would be 
pointless and, in light of the law cited above, would not 
result in a determination favorable to him.  VAOPGCPREC 16-92 
(O.G.C. Prec. 16-92); 57 Fed.Reg. 49,747 (1992).

Finally, as the foregoing explains the need for competent 
evidence of a current disability which is linked by competent 
evidence to service, the Board views its discussion above 
sufficient to inform the veteran of the elements necessary to 
complete his application for service connection for the 
claimed disabilities.  Robinette v. Brown, 8 Vet. App. 69 
(1995).


ORDER

Well-grounded claims having not been submitted to establish 
entitlement to service connection for a left elbow 
disability, porphyria, and polyarthralgia, agoraphobia, and 
depression proximately due to, or the result of, porphyria, 
the appeal is denied.  



		
DEREK R. BROWN
	Member, Board of Veterans' Appeals

 

